SULLIVAN, Judge,
concurring.
Examination of the record does not demonstrate that proceedings against Miltdn were initiated in the Lake Juvenile Cou and that there was a waiver of jurisdiction to the Lake Criminal Court pursuant to I.C. 31-6-2-1. However, it may well be, although the record does not indicate such, that Milton was sixteen years old not only at the time his trial commenced on July 31, 1986, but also at the time of the commission of the offense on February 21, 1986. If that were the case, the criminal court would have had original exclusive jurisdiction because the robbery was committed with a deadly weapon, a Class B felony. I.C. 81-6-2-1(d)(4)(A). (Burns Code Ed. 1987) (repealed effective March 20, 1990).
In any event, Milton has at no time contested the jurisdiction of the Lake Criminal Court over his person. The matter of personal jurisdiction has therefore been *525waived. Twyman v. State (1984) Ind., 459 N.E.2d 705.
I fully concur in the majority's determination that the trial court was justified in proceeding against Milton in absentia, and in sentencing him upon the conviction after his extradition from Georgia.